     Case 3:17-cr-02551-GPC Document 38 Filed 08/31/21 PageID.78 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                        Case No.: 17CR2551-GPC
10
11                            Plaintiff,
                                                      ORDER AND JUDGMENT TO
12                                                    DISMISS THE INDICTMENT
           v.                                         WITHOUT PREJUDICE
13
     JOSE ARTURO CASTILLO,
14
15                            Defendant.
16
17        Upon motion of the United States of America and good cause appearing,

18        IT IS HEREBY ORDERED that the INDICTMENT in the above-entitled case be

19 dismissed without prejudice as to Defendant JOSE ARTURO CASTILLO. Defendant has
20 a terminal medical condition and dismissal is in the interest of justice to allow medical
21 care and family visits outside of custody.
22       IT IS SO ORDERED.
   Dated: August 31, 2021
23
24
25
26
27
28
